Citation Nr: 0923509	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In August 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of this hearing is of record.

This appeal was previously before the Board in September 
2007.  The Board reopened the Veteran's previously denied 
claim of entitlement to service connection for a back 
disorder and remanded the claim so that the Veteran could 
receive corrective notice and for further development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current low back condition is related to his 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided notice to the Veteran in December 2003 and 
March 2004 letters, and the Appeals Management Center (AMC) 
provided notice in a November 2007 letter, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  The November 2007 
letter also provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  
This claim was last adjudicated in May 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, and hearing testimony.  The Veteran indicated during 
his Travel Board hearing that he had sought treatment from a 
VA facility in 2004.  In November 2007 the AMC sent the 
Veteran a letter requesting that he provide the name and 
location of VA or non-VA healthcare providers that treated 
him for his low back condition.  The Veteran responded to 
this request in January 2008, stating that he had no further 
information to give to the VA.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by 
responding to notices and providing evidence and argument in 
support of his claim.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In May 1971 the Veteran filed a claim for service connection 
for back pain, though during testimony at the August 2007 
Travel Board Hearing the Veteran explained that he did not 
mean to file a claim for service connection, but was 
attempting to file for a claim number to use in case of a 
future problem with his back.  The Veteran filed this claim 
because, in October 1969, the Veteran twisted and injured his 
back using a pool at a base in Vietnam.  Service treatment 
records show that the Veteran was treated at the dispensary 
in November 1969 with heat and Darvon.  Service treatment 
records also indicate that the Veteran was seen in October 
1970 for complaints related to an upper respiratory 
infection, which included back pain.  The Veteran's discharge 
examination, during which he initially filled out the claim 
for service connection for back pain, noted that the Veteran 
twisted his back in 1969, but that the back had been 
asymptomatic since treatment.

A May 1971 rating decision denied the Veteran service 
connection for back pain.  The rating decision noted that the 
Veteran was treated for back pain in service, but denied 
service connection because a back condition was not found 
during the Veteran's discharge examination.  

The Veteran filed to reopen his claim for service connection 
for a back condition in May 2003.  The Veteran submitted an 
MRI taken in April 2004, which noted that the Veteran had a 
left spondylolysis defect at L5, a small right foraminal zone 
synovial cyst at L5-S1 which was slightly impinging on 
exiting right L5 nerve root, but no evidence of central 
lumbar stenosis.  The physician also read the MRI to show 
that the Veteran had moderate degenerative facet disease and 
a minimal disc bulge at L4-5, and moderate degenerative facet 
disease at L5-S1.

A June 2004 letter from Dr. DK. to Dr. L. noted the Veteran 
reporting a history of having a twisted back in service, and 
the Veteran's complaints of flare-ups.  He also noted the 
Veteran had occasional chiropractic manipulation.  The 
Veteran also complained that his back condition had worsened 
in the past 4-6 weeks, and that the pain was so great it woke 
him at night.  The Veteran had no radiculopathy or motor 
deficits.  Dr. K. opined that the Veteran had L5 
spondylolysis on the left, L5-S1 intra-foraminal synovial 
cyst with neural foraminal stenosis with resultant back pain 
without evidence of lumbar radiculopathy.

During the Veteran's Travel Board Hearing he testified that 
he pulled his back sometime in the 1970s, possibly in 1979.  
He noted that his pulled his upper back, between the shoulder 
blades.  He also testified that he had been involved in a car 
accident and had whiplash as a result.  He testified that he 
had no other injuries to his lower back, other than the one 
in service.  The Veteran also testified that he was opposed 
to surgery and taking prescription pain medication.  As such, 
the Veteran stated that he treated his back pain with 
acetaminophen, rest, and heat.

In September 2007, based on the new evidence that the Veteran 
was currently suffering from a low back condition, the Board 
reopened the Veteran's claim for entitlement to service 
connection for a back condition, and remanded this service 
connection claim to the AMC for additional development.

As noted above, in November 2007 the AMC requested that the 
Veteran provide the names and locations of any hospitals or 
facilities where he had received treatment for his back, and 
to provide consent to release information to the VA so that 
the VA could secure additional evidence in regards to the 
Veteran's claim.  The Veteran responded to this request with 
a January 2008 form which noted that he had no additional 
evidence to provide in support of his claim.

The Veteran was afforded a VA examination in April 2009.  The 
VA examiner reviewed the Veteran's claims folder in 
conjunction with the examination.  The examiner noted the 
Veteran's history of a back injury in 1969 in service, and 
the Veteran noted that he was placed on light duty for four 
months after the injury.  The Veteran also informed the 
examiner that he had developed back pain while at work 
sometime in the mid-1980s and received workman's compensation 
for treatment for his back pain.  The examiner noted that the 
Veteran did "not recall the details of the treatment that 
was prescribed to him in the mid 1980s for his lumbar spine 
condition."  The Veteran also described that he was in an 
automobile accident in 1993-94.  The Veteran did not see a 
physician for his persistent low back pain until he had an 
acute flare-up in 2001-2002.  He also stated that he received 
periodic evaluation for his persistent low back pain over the 
past ten years, which was treated by physicians with pain 
medication.  

On physical examination the Veteran complained of low back 
pain that did not radiate.  The Veteran had normal posture, 
no pain or tenderness in the lumbar spine, mild loss of 
lumbar lordosis, normal muscle tone in the low back area, no 
muscle atrophy, and mild paravertebral spasm.  The Veteran 
had limitation of range of motion, which was increased due to 
pain and flare-ups.  The examiner reviewed x-rays of the 
Veteran's spine, and noted there was lumbar spine 
degenerative joint disease.  The examiner diagnosed 
lumbosacral strain, mildly active at the time of the 
examination.  The examiner provided a medical opinion that, 
based on the information in the claims file and an evaluation 
of the Veteran's lumbar spine condition, the Veteran's lumbar 
spine condition was not due to military service.  As a 
rationale, the examiner noted that the Veteran was treated 
for twisting his back in 1969, but that the Veteran remained 
asymptomatic after, including during his April 1971 
separation examination.  Considering that the Veteran was 
asymptomatic in April 1971, the examiner opined that the 
Veteran's current low back condition was not related to any 
incident of service.

Initially, the Board notes that the evidence does not reflect 
that the Veteran was shown to have arthritis within one year 
following his discharge from service.  Thus, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.  

Further, the preponderance of the evidence is against the 
claim for service connection on a direct basis.  While Dr. 
DK. stated that the onset of the Veteran's symptoms dates to 
an injury in service in 1969, he was reiterating the history 
provided by the Veteran.  No subsequent opinion as to the 
relationship between the current disorder and service was 
provided.  Moreover, Dr. DK. did not review the claims file, 
nor consider the history of a motor vehicle accident or back 
problems related to work, as was relayed to the VA examiner.  
Conversely, the VA examiner reviewed the claims file, 
including the service treatment records and the notation on 
the separation examination that the back had been 
asymptomatic since the 1969 injury.  In addition, the 
examiner had the additional history reported by the Veteran.  
Thus, the Board finds that the VA examiner's opinion is 
entitled to great probative weight, as it was based upon 
review of the claims file, consideration of pertinent 
history, and examination of the Veteran.  As Dr. DK's report 
did not include review of the claims file nor take into 
consideration all relevant history, it is entitled to less 
probative value.  

The Board also notes that the VA examiner indicated that the 
injury in service was acute and had resolved by the time of 
discharge, and the service treatment records confirm such.  
While the Veteran mentioned to Dr. DK. that the he has had 
back pain off and on since his service injury, his testimony 
at his hearing provides somewhat different information.  
Although he responded affirmatively to the representative's 
question of having discomfort since his injury in service, he 
later testified himself that he did not seek treatment after 
leaving service and that he did not need to see a doctor 
because he was young and physically fit.  He stated that he 
actually was not seeking to claim a back condition when he 
first got out, only a claim number so that if he eventually 
had problems he could claim it.  He further testified that it 
was in approximately 2004 that his back started bothering him 
to the point where he was taking more aspirin.  In summary, 
the Veteran had an acute injury in service, with no further 
complaints during service and no findings or complaints at 
the time of discharge, with a specific notation at that time 
that the prior injury was asymptomatic.  Further, the Veteran 
testified that he had no problems with his back and no need 
to seek treatment after he left service because he was young, 
was physically fit, and was building a life for himself.  
Finally, there is no evidence of treatment for many years 
following discharge from service.  Therefore, the 
preponderance of the evidence fails to reflect continuity of 
symptomatology since discharge.  

In any event, the most probative medical opinion fails to 
link his current low back disorder with the injury in 
service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) 
(recognizing medical evidence is not required to demonstrate 
relationship between present disability and continuity of 
symptomatology if conditions are such that lay person's 
observations are competent, but finding Mr. Clyburn "not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is 
currently diagnosed with").  The Board acknowledges the 
Veteran's contentions that his claimed low back condition is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on the etiology of his lumbar spine condition, as 
such a determination requires medical expertise.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be 
competent to identify a "simple" condition like a broken leg, 
but would not be competent to identify a form of cancer).  In 
this regard degenerative changes of the joints and whether an 
injury is merely muscular in nature or involves the joints is 
not a matter capable of lay observation.  Indeed, medical 
professionals review objective testing and conduct 
examinations in order to render proper diagnoses of such 
conditions.  Thus, the Veteran's contention as to the service 
etiology of his current low back disorder is not competent 
medical evidence.

For the reasons set forth above, the preponderance of the 
evidence reveals that the Veteran was not shown to have 
arthritis within one year of discharge from service, and that 
his current back disorder is not related to the acute injury 
in service.  Thus, the claim for service connection for a low 
back disorder is denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back condition is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


